DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2018 and 06/15/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Claim Objections
Applicant is advised that should claims 1-14 be found allowable, claims 15-28 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 15-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al (US Patent No.: 7,840,360 B) in view of Hadoux et al (NPL titled: A Spectral–Spatial Approach for Hyperspectral Image Classification Using Spatial Regularization on Supervised Score Image).
  	As to independent claim 1, Micheels discloses a method of distinguishing a target from a background in a sample (a method utilizing near-infrared spectral image characterization is provided for non-invasively characterizing the liquid contents of vessels – see col 1, lines 16-18), the method comprising: generating a image from a hyperspectral image (“Place one or more vessels 4 between the NIR imaging means 1 and the diffuser plate 6, illuminate the one or more vessels 4 with the NIR light sources 5 with light having a wavelength in the range of about 970-990 nm” – see col 15, lines 59-66), the hyperspectral image having been formed from photons that have interacted with a sample that includes the target and the background (illuminate the diffuser plate 6 with one or more NIR light sources 5 having a wavelength in the range of about 970-990 nm disposed adjacent a rear portion of the diffuser plate 6 (using a single image collection time in the range of about 1.0-0.02 seconds), without a vessel disposed between the NIR imaging means and the diffuser plate and collect an image of the diffuser plate, so as to produce background image data and collect a sample transmission image of the vessel” – see col 15, lines 45-66), performing anomaly detection on the image to remove confusants (“the differential wavelength method helps remove image contributions from interfering backgrounds, Such as vessel labels, or light scattering and absorption from pigments in the vessel walls” – col 17, lines 29-32) and , the confusants including one or more of text, graphics, or images (vessel labels - col 17, lines 31), and classifying one or more anomalies as target or non-target (the threshold normalized absorbance analysis of the selected liquid area image pixel data can be con ducted using two absorbance thresholds, i.e., T1 for water based liquids and T2 for organic based liquids. If the normalized absorbance is above T1, then the liquid is declared water based, and if the normalized absorbance is less than T2, then the liquid is declared organic based- see col 17, lines 6-12).
 	However, Micheels does not expressly disclose wherein the image is a score image and identify one or more anomalies in the score image.
 	Hadoux discloses a method for classify hyperspectral (HS) images wherein the image is a score image (see section 1, [p][005] - score image obtained by a supervised dimension reduction method) and identify one or more anomalies in the score image (edges mostly correspond to class borders and EPF can optimally regularize the data before classification – see section II, [p][002]). 
 	Micheels and Hadoux are combinable because they are directed to contraband detection. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the method for classify hyperspectral (HS) images of Hadoux to the method of utilizing near-infrared spectral image of Micheels.
 	The suggestion/motivation for doing so would have been to provide a novel approach to classify hyperspectral (HS) images using both spectral and spatial information by reducing supervised spectral dimension that  transforms the HS image into a score image that has fewer channels (see abstract). Therefore, it would have been obvious to combine Hadoux with Micheels  to obtain the invention as specified in claim 1.

  	As to claim 2, Micheels does not teach the method, further comprising preprocessing the score image by one or more of removing isolated outlier pixels from the score image, substrate flat fielding the score image, hole detection and filling the score image, image orientation of the score image, or cropping the score image. Hadoux discloses a method for classify hyperspectral (HS) images including preprocessing the score image by one or more of removing isolated outlier pixels from the score image, substrate flat fielding the score image, hole detection and filling the score image (morphological profiles have been used to improve classification results - see section 1, [p][003]), image orientation of the score image, or cropping the score image. Therefore combining Micheels and Hadoux would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 3, Micheels teaches the method, wherein the target is one or more of body tissues, body fluids, explosives (for e.g. gasoline – see col 20, line 48), drugs, toxins, fruit, cheese, meat, alcohol, flavor compounds, Chemical Warfare Agents (CWA), Toxic Industrial Chemicals (TIC), or Non-Traditional Agents (NTA).

 	As to independent  claim 8, this claim differs from claim 1, only in that claim 1 is method wherein claim 8 is system and the additional limitations a processor and a non-transitory computer readable medium are additively recited. The combination of Micheels and Hadoux as  a whole discloses a system for utilizing near-infrared spectral image characterization including a processor (see col 17, line 61) and a non-transitory computer readable medium (see col 17, line 61). Therefore combining Micheels and Hadoux would meet the claim limitations for the same reasons as previously discussed in claim 1. 

 	Claims 9-10 are rejected for the same reasons as set forth in the rejection of the claims 2-3 as claims 2-2 are method claims for the system claimed in claims 9-10.  

 	Independent claim 15 is similar is scope to independent claim 1 and is likewise rejected. 

 	Claims 16-17 are similar in scope to claim 2-3 and are likewise rejected.
	
	Independent claim 22 is similar is scope to independent claim 8 and is likewise rejected.
 	
 	Claims 23-24 are similar in scope to claim 9-10 and are likewise rejected.

Claims 4, 11, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al (US Patent No.: 7,840,360 B) in view of Hadoux et al (NPL titled: A Spectral–Spatial Approach for Hyperspectral Image Classification Using Spatial Regularization on Supervised Score Image) as applied to claim 1 further in view of Gomer et al (NPL titled: Standoff, Wide-Area Explosive and Narcotic Detection Using Shortwave Infrared Hyperspectral Imaging).
 	As to claim 4, Micheels teaches the method, the non-target is a substance that is not a drug (if the normalized absorbance is less than T2, then the liquid is declared organic based- see col 17, lines 6-12); however, the combination of Micheels and Hadoux as a whole does not expressly disclose wherein the target is a drug.
 	Gomer discloses an overview of SWIR HSI using liquid crystal tunable filters including wherein the target is a drug (narcotic materials – see page 2, 2nd full para, line 4).
 	Micheels, Gomer and Hadoux are combinable because they are directed to contraband detection. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method of utilizing near-infrared spectral image as taught by Micheels and modified by Hadoux to include the crystal tunable filters of Gomer. 
 	The suggestion/motivation for doing so would have been to provides detection results for key threat applications using SWIR HSI using liquid crystal tunable filters adjusted for narcotic detection thus provides users the ability to add new materials to a target library (see abstract).
 	Therefore, it would have been obvious to combine Hadoux as modified by Micheels  with Gomer to obtain the invention as specified in claim 4.

 	Claim 11 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is method claim for the system claimed in claim 11.  

 	Claim 18 is similar in scope to claim 4 and is likewise rejected.

 	Claim 25 is similar in scope to claim 11 and is likewise rejected.

Claims 5, 12, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al (US Patent No.: 7,840,360 B) in view of Hadoux et al (NPL titled: A Spectral–Spatial Approach for Hyperspectral Image Classification Using Spatial Regularization on Supervised Score Image) as applied to claim 1 further in view of Sauvola et al (NPL titled: Adaptive Document Binarization)
 	As to claim 5, the combination of Micheels and Hadoux as a whole does not expressly disclose wherein the text, graphics, or images are removed by one or more of Niblack's approach, Sauvola's approach, or Bataineh's approach wherein the text, graphics, or images are removed by one or more of Niblack's approach, Sauvola's approach, or Bataineh's approach. 
 	Sauvola discloses method for adaptive image binarization including wherein the text, graphics, or images are removed by Sauvola's approach (transient difference is aimed at extracting the average amount of variations occurring between the neighbouring pixel – see section 2.2, [p][006]).
 	Micheels, Sauvola and Hadoux are combinable because they are directed to contraband detection. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method of utilizing near-infrared spectral image as taught by Micheels and modified by Hadoux to include the method for adaptive image binarization as taught by Gomer. 
 	The suggestion/motivation for doing so would have been for utilizing local mean and variance of gray values is applied to textual region to locate text region and using soft decision control for thresholding background and picture regions (see abstract). 
. Therefore, it would have been obvious to combine Micheels  as modified Hadoux by with Sauvola to obtain the invention as specified in claim 5.

 	Claim 12 is rejected for the same reasons as set forth in the rejection of the claim 5, as claim 5 is method claim for the system claimed in claim 12.  

 	Claim 19 is similar in scope to claim 4 and is likewise rejected.

 	Claim 26 is similar in scope to claim 11 and is likewise rejected.

Claims 6-7, 13-14, 20-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al (US Patent No.: 7,840,360 B) in view of Hadoux et al (NPL titled: A Spectral–Spatial Approach for Hyperspectral Image Classification Using Spatial Regularization on Supervised Score Image) as applied to claim 1 further in view of Redmon et al (NPL titled: You Only Look Once: Unified, Real-Time Object Detection)	
 	As to claim 6, the combination of Micheels and Hadoux as a whole does not expressly disclose, wherein classifying is performed with a trained neural network. Redman discloses a real time objection detection including wherein classifying is performed with a trained neural network (“We unify the separate components of object detection into a single neural network” – see section 2, [p][001]).
 	Micheels, Redman and Hadoux are combinable because they are directed to image classification. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method of utilizing near-infrared spectral image as taught by Micheels and modified by Hadoux to include a real time objection detection method of Redman. 
 	The suggestion/motivation for doing so would have been to utilize a network for classification that uses features from the entire image to simultaneously predict each bounding box across all classes for an image (see section 2, [p][001]). Therefore, it would have been obvious to combine Hadoux as modified by Micheels with Redman to obtain the invention as specified in claim 6

 	As to claim 7, the combination of Micheels and Hadoux as a whole does not expressly disclose wherein, wherein classifying is performed based on a You Only Look Once (YOLO) detector. Redman discloses a real time objection detection including wherein classifying is performed based on a You Only Look Once (YOLO) detector (see Fig. 1). Therefore combining Micheels as modified by Hadoux with Redman would meet the claim limitations for the same reasons as previously discussed in claim 6.

 	 Claims 13-14 are rejected for the same reasons as set forth in the rejection of the claims 6-7 as claims 6-7 are method claims for the system claimed in claims 13-14.  

 	Claims 20-21 are similar in scope to claims 6-7 and are likewise rejected.

 	Claims 27-28 are similar in scope to claims 13-14 and are likewise rejected.
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Plese et al (Pub No.: 20120138820) discloses System And Method For Detecting Unknown Materials Using Short Wave Infrared Hyperspectral Imaging.
 	 Treado et al (US Patent No.: 9658104) discloses System And Method For Detecting Unknown Materials Using Short Wave Infrared Hyperspectral Imaging. 
 	Iwasaki et al (US Patent No.: 8193500) Discrimination Filtering Device, Discrimination Method Of Object, And Designing Method Of Filters For Discrimination Filtering Device. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 22, 2022